 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   DEARL POWELL, CHRISTINA GAST,                        Case No.: 20cv2412-BEN-LL
     ELIJHA GONZALEZ, as individuals and
12
     on behalf of all others similarly situated,          ORDER DENYING JOINT MOTION
13                                      Plaintiffs,       FOR AMENDMENT OF
                                                          SCHEDULING ORDER
14   v.
15                                                        [ECF No. 36]
     WALMART, INC., et al.,
16                                   Defendants.
17
18
19         Currently before the Court is the parties’ “Joint Motion for Amendment of
20   Scheduling Order.” ECF No. 36. The parties seek to continue the deadline for Plaintiffs to
21   file a motion for class certification from October 12, 2021 to February 8, 2022. Id. at 3. In
22   support, the parties state “[d]iscovery disputes have arisen between the parties as to
23   discovery relating to class certification, which may require seeking relief from this Court”
24   and “continuing the deadline . . . . is prudent, so that the parties can resolve the issues and
25   provide Plaintiffs sufficient time to complete discovery and file their motion for class
26   certification.” Id. The Court has set a July 15, 2021 deadline for Plaintiffs to file an
27   anticipated motion to compel, which is scheduled to be fully briefed by July 28, 2021. ECF
28   No. 35.

                                                      1
                                                                                     20cv2412-BEN-LL
 1         Once a Rule 16 scheduling order is issued, the dates set forth therein may be
 2   modified only “for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4). The
 3   Rule 16 good cause standard primarily focuses on the diligence of the moving party.
 4   Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992). Essentially,
 5   “the focus of the inquiry is upon the moving party’s reasons for seeking modification.” Id.
 6         While the parties have diligently sought to extend a deadline that will not occur for
 7   another three months, the existence of a discovery dispute is not, by itself, good cause for
 8   extending the deadline by four months at this stage in the litigation. Accordingly, the
 9   parties’ Joint Motion is DENIED without prejudice. The parties, individually or jointly,
10   may re-file a motion to continue the class certification motion deadline after resolution of
11   the anticipated motion to compel. The parties are advised, however, to include specific
12   reasons why the currently set deadlines cannot be met in any subsequent motion to continue
13   dates in the Scheduling Order.
14         IT IS SO ORDERED.
15   Dated: July 15, 2021
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                  20cv2412-BEN-LL
